UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB/A (Mark One) TANNUAL REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006. £TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-22024 BAYWOOD INTERNATIONAL, INC. (Name of Small Business Issuer in its Charter) Nevada 77-0125664 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 14950 N. 83rd. Place, Suite 1 Scottsdale, Arizona 85260 (Address of principal executive offices) (Zip Code) (480) 951-3956 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: COMMON STOCK, $. (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the ExchangeAct. £ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T State issuer’s revenues for its most recent fiscal year: $1,077,929 State the aggregate market value of the voting and non-voting common equity held by non-affiliates as of March 26, 2007: $1,624,227 based on a total of 32,484,538 shares of our common stock held by non-affiliates on March 26, 2007 at a closing price of $0.05 per share. State the number of shares outstanding of each of the registrant’s classes of common stock as of March 26, 2007: 42,667,288 Documents incorporated by reference: None. Transitional Small Business Disclosure Format (Check one): Yes £; No
